DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the substrate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the substrate was interpreted to mean “the wafer,” defined in the second limitation, and not an additional, separate substrate.
Claims 16-19 are rejected based on their dependencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2002/0185590 ("Yahav").
Regarding claim 1, Yahav discloses a photoconductor assembly comprising: 
a substrate (22, Figs. 1-3) formed of an undoped and single-crystal semiconductor material (substantially pure, single crystal silicon, paragraphs [0014], [0049]) that is configured to reflect or absorb electromagnetic energy (paragraphs [0052]-[0054]); 
a plurality of electrodes (30, 32, 44, Figs. 1-3) arranged normal to the substrate (22, Figs. 1-3, paragraph [0026]); and 
a power supply (voltage source, paragraph [0054], and claim 1) that applies a voltage to the electrodes (30, 32, 44, Figs. 1-3, paragraphs [0013], [0026]) for modulating the electromagnetic energy (paragraphs [0019]-[0020]) through the substrate (22, Figs. 1-3).
Regarding claim 5, Yahav discloses the photoconductor assembly according to claim 1, wherein the electrodes (30, 32, Figs. 1-3) are formed of a transparent conductive film (paragraphs [0011], [0051]).
Regarding claim 6, Yahav discloses the photoconductor assembly according to claim 5, wherein the transparent conductive film includes indium tin oxide (paragraphs [0011], [0051]).
Regarding claim 7, Yahav discloses the photoconductor assembly according to claim 1, wherein the plurality of electrodes (30, 32, Figs. 1-3) are arranged on opposing sides of the substrate (22, Figs. 1-3, paragraph [0026]).
Regarding claim 9, Yahav discloses the photoconductor assembly according to claim 1, wherein the electrodes (30, 32, Figs. 1-3) are uniformly coated (paragraph [0051]) on opposing surfaces of the substrate (22, Figs. 1-3).
Regarding claim 12, Yahav discloses the photoconductor assembly according to claim 1, wherein the power supply (voltage source, paragraph [0054], and claim 1) is configured to apply a modulated voltage (-V, +V, Fig 5, paragraph [0052], and claim 1).
Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by  U.S. Patent No. 5,625,729 ("Brown").
Regarding claim 1, Brown discloses a photoconductor assembly comprising: 
a substrate (14, Figs. 11A-11B) formed of an undoped and single-crystal semiconductor material (crystalline silicon, col. 15, lines 25-26) that is configured to reflect (Fig. 11A, col. 16, line 47) or absorb electromagnetic energy (Fig. 11B, col. 16, lines 57-58); 
a plurality of electrodes (14, Figs. 11A-11B) arranged normal to the substrate (14, Figs. 11A-11B); and 

Regarding claim 10, Brown discloses the photoconductor assembly according to claim 1, wherein the electrodes (12, Figs. 1A, 1B, 11A-11B) are patterned on the substrate (12, Figs. 1A, 1B, 11A-11B, col. 3, lines 43-45).
Regarding claim 11, Brown discloses the photoconductor assembly according to claim 10, wherein the electrodes (12, Figs. 1A, 1B, 11A-11B) are arranged in a pattern that includes at least one of striped or checkered (Fig. 1B).
Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 4,904,039 ("Soref").
Regarding claim 1, Soref discloses a photoconductor assembly comprising: 
a substrate (14, Fig. 1) formed of an undoped and single-crystal semiconductor material (undoped, col. 5, lines 26-27, mono-crystalline silicon film, col. 4, lines 1-2) that is configured to reflect or absorb electromagnetic energy (col. 5, lines 41-56); 
a plurality of electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) arranged normal to the substrate (Fig. 1); and 
a power supply (26, Fig. 1) that applies a voltage to the electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22, col. 5, lines 21-22) for modulating the electromagnetic energy (col. 5, lines 40-55) through the substrate (14, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav in view of U.S. Patent Publication No. 2002/0164107 ("Boudreau"). 
Regarding claim 2, Yahav discloses the photoconductor assembly according to claim 1, but does not explicitly disclose that the semiconductor material has a resistivity that is greater than 5000 ohms-cm.
However, Boudreau discloses a substrate (10, Fig. 1) formed of a semiconductor material (float zone silicon, paragraph [0015]) that has a resistivity that is greater than 5000 ohms-cm (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon substrate made of a high resistivity material as disclosed by Boudreau in the device of Yahav in order to achieve maximum speed performance and efficiency of the photoconductor device.
Regarding claim 3, Yahav discloses the photoconductor assembly according to claim 1, but does not explicitly disclose that the semiconductor material is float-zone silicon or germanium.

It would have been obvious to one of ordinary skill in the art before the effective filing date to use float zone silicon for the substrate as disclosed by Boudreau in the device of Yahav as this is a well-known method for growing single crystal silicon to produce a high resistivity substrate.
Regarding claim 4, Yahav discloses the photoconductor assembly according to claim 1, but does not explicitly disclose comprising an insulating layer formed on at least one of two opposing faces of the substrate.
However, Boudreau discloses an insulating layer (20, Fig 1, paragraph [0015]) formed on at least one of two opposing faces of the substrate (10, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add an insulating layer on at least one of two opposing faces of the substrate as disclosed by Boudreau in the device of Yahav in order to serve as a passivation layer and protect the underlying substrate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yahav in view of in view of U.S. Patent No. 3,529,161 ("Kok").
Regarding claim 8, Yahav discloses the photoconductor assembly according to claim 1, but does not disclose that the substrate is formed as a disc-shaped wafer.
However, Kok discloses a substrate (11, Fig. 2) formed as a disc-shaped wafer (see Fig. 2).
.
Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Brown.
Regarding claim 13, Soref discloses the photoconductor assembly according to claim 1 further comprising a light source (28, Fig. 1) that generates excitation wavelengths for illuminating the substrate (14, Fig. 1, col. 5, lines 32-34).
Soref does not explicitly disclose that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material.
However, Brown teaches that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material (col. 10, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use excitation wavelengths that are equal to or greater than band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to ensure that electrons are transported into the conduction band, and generate free electrons for current to flow.
Regarding claim 14, Soref in view of Brown discloses the photoconductor assembly according to claim 13, and Brown further discloses that the wavelengths have a length in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use shorter wavelengths than a wavelength corresponding to the band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to increase the absorption rate and improve the modulation strength of the device.
Regarding claim 15, Soref discloses an electronic device comprising: 
an electromagnetic energy transmitter (inherent source of 21, Fig. 1, 56, Fig. 2, or 78, Fig. 3); 
a wafer (14, Fig. 1) that is formed of an undoped and single-crystal semiconductor material (undoped, col. 5, lines 26-27, mono-crystalline silicon film, col. 4, lines 1-2) that reflects or absorbs electromagnetic energy (col. 5, lines 41-56) from the electromagnetic energy transmitter (source of 21, Fig. 1, 56, Fig. 2, or 78, Fig. 3); 
a light source (28, Fig. 1) that generates excitation wavelengths for illuminating the wafer (col. 5, lines 32-34); 
a plurality of electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) arranged normal to the wafer (Fig. 1); and 
a power supply (26, Fig. 1) that applies a voltage to the electrodes for modulating the electromagnetic energy (col. 5, lines 40-55) through the substrate (14, Fig. 1).
Soref does not explicitly that the excitation wavelengths for illuminating the wafer have energies that are greater than a band gap of the semiconductor material.

It would have been obvious to one of ordinary skill in the art before the effective filing date to  use excitation wavelengths that are equal to or greater than band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to ensure that electrons are transported into the conduction band, and generate free electrons for current to flow.
Regarding claim 16, Soref in view of Brown discloses the electronic device according to claim 15, and Brown further discloses that the power supply (26, Fig. 6B) is configured to apply a modulated voltage (col. 5, lines 61-64) and/or the light source includes a pulsed light source or an analog intensity modulator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a power supply configured to apply a modulated voltage as disclosed by Brown in the device of Soref in order to modulate the refractive index of the substrate.
Regarding claim 18, Soref in view of Brown discloses the electronic device according to claim 15, and Brown further discloses the wavelengths have a length in a range that is between zero and ten percent shorter than a wavelength corresponding to the band gap energy of the semiconductor material (col. 15, lines 16-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use shorter wavelengths than a wavelength corresponding to the band gap energy of 
Regarding claim 19, Soref in view of Brown discloses the electronic device according to claim 15, and Brown further discloses that the electrodes are patterned on at least one of the opposing sides of the wafer (Fig. 1A, col. 3, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use patterned electrodes as disclosed by Brown in the device of Soref in order to allow for a potential difference between electrodes and alter the index of refraction of silicon.
Regarding claim 20, Soref discloses a method of generating electrical conductivity for a photoconductor, the method comprising: 
forming a wafer (14, Fig. 1) of an undoped and single-crystal semiconductor material (undoped, col. 5, lines 26-27, mono-crystalline silicon film, col. 4, lines 1-2) for absorbing electromagnetic energy (col. 5, lines 41-56); 
arranging a plurality of electrodes (22, 18, 20, Fig. 1, col. 5, lines 21-22) normal to the wafer (Fig. 1); 
determining a depth of absorption for the wafer (col. 4, lines 35-36); 
transmitting electromagnetic energy (21, Fig. 1) to the wafer (14, Fig. 1); 
illuminating the wafer based on the depth of absorption using a light source that generates excitation wavelengths (col. 5, lines 32-34); and 
applying a voltage (col. 5, lines 40-55) between the electrodes (22, 18, 20, Fig. 1) to modulate the electromagnetic energy through the wafer (14, Fig. 1).

However, Brown teaches that the excitation wavelengths for illuminating the substrate have energies that are equal to or greater than a band gap energy of the semiconductor material (col. 10, lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  use excitation wavelengths that are equal to or greater than band gap energy of the semiconductor material as disclosed by Brown in the device of Soref in order to ensure that electrons are transported into the conduction band, and generate free electrons for current to flow.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Soref in view of Brown further in view of Boudreau.
Regarding claim 17, Soref in view of Brown discloses the electronic device according to claim 15, but does not explicitly disclose that the semiconductor material is a float-zone silicon or germanium.
However, Boudreau discloses a substrate (10, Fig. 1) formed of float zone silicon (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use float zone silicon for the substrate as disclosed by Boudreau in the device of Soref in view of Brown as this is a well-known method for growing single crystal silicon to produce a high resistivity substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,313,803 ("Manasson") discloses a device that controls the presence of carriers electrically, or optically.
U.S. Patent No. 6,177,674 ("Rutt") discloses an infrared modulating device, see Fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MONICA T TABA/             Examiner, Art Unit 2878    




/GEORGIA Y EPPS/             Supervisory Patent Examiner, Art Unit 2878